


109 HR 6269 IH: Oil and Gas-to-Alternatives Swap

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6269
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mrs. Biggert
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand and
		  extend the incentives for alternative fuel vehicles and refueling property and
		  to repeal the oil and gas production incentives added by the Energy Policy Act
		  of 2005.
	
	
		1.Short titleThis Act may be cited as the
			 Oil and Gas-to-Alternatives Swap
			 (OGAS) Act of 2006.
		2.Repeal of oil and
			 gas production incentives added by the Energy Policy Act of 2005
			(a)Repeal of credit
			 for facilities producing coke or coke gas
				(1)In
			 generalSection 29 of the Internal Revenue Code of 1986 is
			 amended by striking subsection (h).
				(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to fuel sold
			 after the date of the enactment of this Act.
				(b)Repeal of
			 modification of credit for producing fuel from nonconventional
			 sourceSection 1322 of the Energy Policy Act of 2005, and the
			 amendments made by such section, are hereby repealed; and the Internal Revenue
			 Code of 1986 shall be applied and administered as if such section and
			 amendments had never been enacted.
			(c)Repeal of
			 amortization of geological and geophysical expenditures
				(1)In
			 generalSection 167 of such Code is amended by striking
			 subsection (h).
				(2)Conforming
			 amendmentParagraph (3) of section 263A(c) of such Code is
			 amended by striking 167(h),.
				(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 amounts paid or incurred after the date of the enactment of this Act in taxable
			 years ending after such date.
				3.Expansion and
			 extension of incentives for alternative fuel vehicles and refueling
			 property
			(a)Repeal of
			 limitation on number of new qualified hybrid and advanced lean-burn technology
			 vehicles eligible for credit
				(1)In
			 generalSection 30B of such Code is amended by striking
			 subsection (f) and by redesignating subsections (g), (h), (i), and (j) as
			 subsections (f), (g), (h), and (i), respectively.
				(2)Conforming
			 amendments
					(A)Paragraph (25) of
			 section 38(b) of such Code is amended by striking section
			 30B(g)(1) and inserting section 30B(f)(1).
					(B)Paragraph (3) of
			 section 55(c) of such Code is amended by striking 30B(g)(2) and
			 inserting 30B(f)(2).
					(C)Paragraph (36) of section 1016(a) of such
			 Code is amended by striking section 30B(h)(4) and inserting
			 section 30B(g)(4).
					(D)Subsection (m) of
			 section 6501 of such Code is amended by striking 30B(h)(9) and
			 inserting 30B(g)(9).
					(b)Extension of
			 termination date on availability of credits for certain
			 vehiclesSubsection (i) of section 30B of such Code, as
			 redesignated by subsection (a), is amended—
				(1)by striking December 31,
			 2010 in paragraph (2) (relating to new advanced lean burn technology
			 motor vehicles and certain new qualified hybrid motor vehicles) and inserting
			 December 31, 2012,
				(2)by striking December 31,
			 2009 in paragraph (3) (relating to other new qualified hybrid motor
			 vehicles) and inserting December 31, 2012, and
				(3)by striking December 31,
			 2010 in paragraph (4) (relating to new qualified alternative fuel
			 vehicles) and inserting December 31, 2012.
				(c)Rate of credit
			 for alternative fuel vehicle refueling property increased from 30 to 60
			 percent
				(1)In
			 generalSubsection (a) of section 30C of such Code is amended by
			 striking 30 percent and inserting 60
			 percent.
				(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 property placed in service after the date of the enactment of this Act.
				(d)3-year extension
			 of credit for alternative fuel vehicle refueling
			 propertyParagraph (2) of section 30C(g) of such Code is amended
			 by striking December 31 2009 and inserting December 31,
			 2012.
			
